DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.   The first page of the applicant’s textual portion of the Specification (paragraph [0001]) must be updated with the corresponding United States Patent Number: US 10,592,867 B2.

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5. A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

6.  A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b).

7.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of United States Patent Number: US 10,592,867 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each 

8.  Using the format Claims of this application [Wingdings font/0xE0]  Claims of United States Patent Number: US 10,592,867 B2; the following:

1   [Wingdings font/0xE0]  1, 2, 3, or 4;
2   [Wingdings font/0xE0]  1, 2, 3, or 4;
3   [Wingdings font/0xE0]  1, 3, 4, 5;
4   [Wingdings font/0xE0]  1, 3, or 4;
5   [Wingdings font/0xE0]  1, 7;
6   [Wingdings font/0xE0]  1, 8;
7   [Wingdings font/0xE0]  10;
8   [Wingdings font/0xE0]  10, 11, 12, 13;
9   [Wingdings font/0xE0]  10, 12, 13, 14;
10 [Wingdings font/0xE0]  10, 12, 13, 14;
11 [Wingdings font/0xE0]  10, 15;
12 [Wingdings font/0xE0]  10, 16;
13 [Wingdings font/0xE0]  10, 16, 17, 18;
14 [Wingdings font/0xE0]  19;
15 [Wingdings font/0xE0]  19, 15;
16 [Wingdings font/0xE0]  19, 21, 22, 23;
17 [Wingdings font/0xE0]  19, 21, 22, 23;
18 [Wingdings font/0xE0]  19, 15;
19 [Wingdings font/0xE0]  19, 25;
20 [Wingdings font/0xE0]  19, 26. 

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;   

10.  Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gartner et al. (United States Patent Number: US 8,437,461 B1 (Published: 07 May 2013)).

11.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

12.  Per claim 7, to the best examiner can understand the claimed invention in light of the applicant’s specification, Gartner taught a system (e.g., see figure 1, figure 2, and col. 2 (line 64)); comprising:
a)  a processor (e.g., see figure 2 (204) and col. 3 (lines 49-62)); 
b)  a display (e.g., see figure 2 (252) and col. 4 (lines 38-40)); and, 
c)  memory (e.g., see figure 2 (208 and 212)) including instructions (e.g., see col. 3 (lines 1-4 )) that when executed by the processor, cause the system to:
d)  retrieve a roster of invited meeting participants for a meeting (e.g., see figure 3, figure 4 (400), col. 7 (lines 16-19), and col. 9 (line 26) to col. 10 (line 25));
e)  display the roster of the invited meeting participants based on an acceptance status for each of the invited meeting participants (e.g., see figure 4 and col. 9 (line 58) to col. 10 (line 2)), the acceptance status associated with different actions (e.g., see figure 3 (all elements between 320 and 368), figure 4, and col. 7 (line 47) to col. 9 (line 25));
f)  receive a selection of one of the different actions (e.g., see figure 3 (all elements between 320 and 368), figure 4, and col. 7 (line 47) to col. 9 (line 25)); and,
g)  contact an associated one or more of the invited meeting participants based on the selection (e.g., see figure 3 (all elements between 320 and 368), figure 4, col. 2 (lines 3-12), and col. 7 (line 46) to col. 9 (line 25)).
13.  Per claim 8, Gartner also taught wherein the roster includes a contact-participant user interface object effective to receive the selection (e.g., see figure 2 (212), figure 4, and figure 3 (all elements between 320 and 368).
14.  Per claim 9, Gartner also taught wherein the instructions are effective to cause the system to contact the associated one or more of the invited meeting participants by creating an instant message using an instant message application and delivering the instant message to the associated one or more of the invited meeting participants (e.g., see figure 2 (228), figure 3 (all 
15.  Per claim 10, Gartner also taught wherein the instructions are effective to cause the system to contact the associated one or more of the invited meeting participants by prompting a user to enter a message to create an instant message using an instant message application and delivering the instant message to the associated one or more of the invited meeting participants (e.g., see figure 2 (228), figure 3 (all elements between 320 and 368), figure 4, col. 4 (lines 14-32), and col. 5 (line 63) to col. 6 (line 7)).
16.  Per claim 11, Gartner also taught wherein the instructions are effective to cause the system to display a contact-participant user interface object next to the meeting participants, the contact-participant user interface object effective to contact the meeting participants (e.g., see figure 2 (228), figure 3 (all elements between 320 and 368), figure 4, col. 4 (lines 14-32), and col. 5 (line 63) to col. 6 (line 7)).
17.  Per claim 12, Gartner also taught wherein the instructions are effective to cause the system to retrieve the roster and the acceptance status for each of the invited meeting participants through a request to an API of a calendaring service (e.g., see figure 2 (216), figure 3 (all elements between 320 and 368), figure 4, col. 4 (lines 14-32), col. 5 (lines 23-45), and col. 6 (lines 16-23)).
18.  Per claim 13, Gartner also taught wherein the instructions are effective to cause the system to receive one or more notifications from a calendaring service, the one or more notifications comprising one or more of the roster of invited meeting participants and the acceptance status for each of the invited meeting participants (e.g., see figure 2 (216), figure 3 (all elements between 320 and 368), figure 4, col. 4 (lines 14-32), col. 5 (lines 23-45), and col. 6 (lines 16-23)). 

19. Per claims 1-6 and claims 14-20, these encompassing claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.  However, figure 2 shows the memory elements, indicated above, as non-transitory embodiment indicated above, while figure 3 shows a method embodiment as indicated above.

20.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).



23.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
Primary Examiner
   Art Unit 2442